 
JOINT VENTURE AGREEMENT
 
This Joint Venture Agreement ("Agreement") is made and entered into as of this
18th day of August, 2011 by and between “Pelion Exclusive” an individual
enterprise of Mr. Eleftherios Kontos, ("Pelion Exclusive") and Prime Estates and
Developments, Inc. ("Prime") with reference to the following facts:
 
A.           Pelion Exclusive has extensive experience in the business of
acquiring, financing, managing and selling residential and commercial real
estate properties for third parties. The manager of Pelion Exclusive is Mr.
Eleftherios Kontos.
 
B.           Prime is a public company (PMLT) and intends to be in several
businesses including developing, acquiring and operating residential and
commercial real estate.
 
C.           Pelion Exclusive and Prime desire to enter into an arrangement
whereby Pelion Exclusive will advice and offer its specialized real estate know
how in various locations that has extensive experience including the area of the
Pelion Mountain in Greece. Pelion Exclusive will offer consulting services to
Prime concerning the merger, acquisition, financing, development, operation, and
the resale of real estate projects that will introduce to Prime.
 
Therefore, in consideration of the foregoing premises and other good and
valuable consideration receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:
 
1.           Services to be Provided by Pelion Exclusive. Pelion Exclusive will
actively seek and propose investment opportunities especially in the area of
distressed residential and commercial real estate properties for merger and/or
acquisition. Pelion Exclusive may also assist Prime in the financing and
development of real estate projects. It may also perform property management,
asset management and propose possible buyers for the ultimate disposition of the
properties. All property mergers and acquisitions, as well as project
management, shall be subject to the approval of Prime. Pelion Exclusive hereby
agrees that it will cause Mr. Kontos and other key Pelion Exclusive associates
to spend a majority of their time on the business of this joint venture. Pelion
Exclusive and its associates will do the work they deem necessary to do in order
to promote the business of this joint venture. Pelion Exclusive will provide
reasonable reports and attend meetings to conduct the business of this joint
venture.
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Support to be Provided by Prime.
 
a.           Prime & Pelion Exclusive agree that all the costs of the services
provided by Pelion Exclusive will be determined on a property by property case.
All fees and expenses will be charged on every project-property that the two
parties will agree to merge, acquire, lease, manage, sell, etc.
 
b.           Both parties agree that the only compensation concerning this
Agreement that Prime will pay to Pelion Exclusive for the consulting services
provided will be $15,000 in cash and 46,500 restricted common shares of PMLT.
Besides this amount of cash and common shares there will be no other obligation
of any kind or type that Prime will have to pay to Pelion Exclusive and/or its
associates. Except for the compensation as may be agreed pursuant to paragraph
2.a above and 2.c below, this compensation is agreed by both parties to be fair
for services provided to Prime from Pelion Exclusive for a period of two (2)
years from the date of the signing of this Agreement.
 
c.           For the contribution, if any, of Pelion Exclusive to each project
or property that will be acquired, developed, operated, or sold by Prime there
will be a new separate agreement that will determine the obligations, the
responsibilities, the rights and the returns of each party.
 
3.           Right of First Refusal. Prime shall have the right of first refusal
to acquire any properties that Pelion Exclusive may locate provided the property
meets Prime’s buying parameters. Pelion Exclusive shall provide written notice
(the "Notice") to Prime with respect to any property that it is being considered
for acquisition. The Notice shall provide information with respect to the type,
location, financial condition and other material facts relating to the property
and/or portfolio that is the subject matter of the property to the best of
Pelion Exclusive’s knowledge. The Notice will also provide details as to any
compensation to be paid to Pelion Exclusive which will be generated by the
acquisition which shall include, but not be limited to, property management
fees, asset management fees, acquisition/disposition fees, loan placement fees
and any other amounts payable to Pelion Exclusive under the terms of the
proposed acquisition. Pelion Exclusive shall provide such other information
and/or analysis as Prime may reasonably request. Prime shall have twenty (20)
days after receipt of the Notice and related materials within which to notify
Pelion Exclusive that Prime is willing to acquire the property or not. If Prime
does not notify Pelion Exclusive of its willingness to purchase the property
within the Notice Period, then Pelion Exclusive shall be free to enter into an
agreement with another party or parties with respect to acquiring the property.
 
4.           Responsibilities. If Prime elects to purchase a property that
Pelion Exclusive recommends, then Prime agrees to come up with the required
equity to purchase the property. If Prime will agree, then Pelion Exclusive
shall be responsible to provide all on and off site supervision of the property
management and/or asset management activities and shall be responsible for the
day-to-day management of the properties that are acquired. All major property
management, asset management and financial reporting issues ("Major Matters")
shall be subject to mutual approval of Pelion Exclusive and Prime.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Term. The term of this Agreement shall be for a period of two (2)
years. This Agreement cannot be renewed. If the parties wish to continue their
co-operation a new Agreement should be signed. Upon the termination of this
Agreement as provided herein, the rights and obligations of the parties hereto
shall immediately terminate.
 
6.           Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Illinois.
 
7.           Entire Agreement.  This Agreement contains the entire agreement
between the parties relating to the joint venture contemplated hereby and all
prior or contemporaneous agreements, understandings, representations and
statements, oral or written, are merged herein.
 
8.           Modification.  No modification, waiver, amendment, discharge or
change of this Agreement shall be valid unless the same is in writing and signed
by the party against which the enforcement of such modification, waiver,
amendment, discharge or change is or may be sought.
 
9.           Time of Essence.  Time is of the essence to this Agreement and to
all dates and time periods set forth herein.  However, if this Agreement
requires any act to be done on a date that is not a business day, such act or
action shall be deemed to have been validly done or taken if done or taken on
the next succeeding business day.
 
10.           Successors and Assigns.  All terms of this Agreement shall be
binding upon, inure to the benefit of and be enforceable by, the parties hereto
and their respective legal representatives, successors and assigns.
 
11.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed an original; such
counterparts shall together constitute but one agreement.
 
12.           No Partnership.  Notwithstanding anything to the contrary
contained herein, this Agreement shall not be deemed or construed to make the
parties hereto partners, or to render either party liable for any of the debts
or obligations of the other.
 
13.           Notices.  All notices, demands or other communications given
hereunder shall be in writing and shall be deemed to have been duly delivered
upon the receipt by facsimile transmission as evidenced by a receipt
transmission report, or upon the delivery by overnight express delivery service,
addressed as follows:
 

 
If to Pelion Exclusive:
Pelion Exclusive,
   
1 Koutarelia Str. & Argonafton Str.
   
38333, Volos, Greece.
   
Attention: Mr. Eleftherios Kontos
       
If to Prime:
Prime Estates and Development, Inc.
   
200 South Wacker Drive, Suite 3100
   
Chicago, IL. 60606
   
Attention: Mr. Panagiotis Drakopoulos



[SIGNATURES ON FOLLOW PAGE]
 
 
3

--------------------------------------------------------------------------------

 
 
PELION EXCLUSIVE:
 
PELION EXCLUSIVE,
a Hellenic Individual Enterprise
 
 
By:  /s/ Eleftherios Kontos,

--------------------------------------------------------------------------------

Manager
 
 
PRIME:
 
PRIME ESTATES & DEVELOPMENT INC.,
a Nevada corporation
 
 
By:  /s/ Panagiotis Drakopoulos,

--------------------------------------------------------------------------------

CEO
 
 
4

--------------------------------------------------------------------------------

 